UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1610



LES B. MARTIN; MILLIE A. MARTIN,

                                           Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 93-21214)


Submitted:   June 30, 1998                  Decided:   July 13, 1998


Before MURNAGHAN, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Les B. Martin, Millie A. Martin, Appellants Pro Se. Gilbert Steven
Rothenberg, Annette Marie Wietecha, Carol Ann Barthel, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Les and Millie Martin appeal from the tax court’s order deter-

mining deficiencies and penalties with respect to their 1989 and

1990 federal income tax liability. Our review of the record and the

tax court’s opinion discloses no reversible error. Accordingly, we

affirm on the reasoning of the tax court. Martin v. Commissioner,

Tax Ct. No. 93-21214 (U.S.T.C. Mar. 5, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2